Exhibit 10.1

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

THIRD AMENDMENT TO COMPOUND LICENSE AGREEMENT FOR APG-1197

 

This third amendment (the “Third Amendment”) to the Compound License Agreement
for APG1197 dated January 2, 2019 (the “Original License Agreement”) is made by
and between Ascentage Pharma Group Corp. Ltd., a Hong Kong corporation
(“Ascentage”), with a business address at 9/F, Wah Yuen Building 149 Queen’s
Road , Central Hong Kong, and Unity Biotechnology, Inc., a Delaware corporation
(“Unity”), with a business address at 285 East Grand Avenue, South San
Francisco, California 94080 effective as of June 29, 2020 (the “Third Amendment
Effective Date”).  Ascentage and Unity are sometimes referred to herein as
individually as a “Party” and collectively as the “Parties”.  Defined terms used
herein and not otherwise defined shall have the meanings set forth in the
Original License Agreement.

 

BACKGROUND

 

Unity and Ascentage entered into that certain Compound Library and Option
Agreement dated February 2, 2016, which was amended by that First Amendment
dated March 28, 2018 (as amended, the “Library Agreement”), pursuant to which
Unity has certain rights to acquire certain licenses under the Licensed
Intellectual Property (as defined therein) to research, develop, manufacture and
commercialize specified compounds for prophylaxis and treatment of, and
palliation of symptoms associated with, indications other than Oncology
Indications (as defined therein).

 

As a result of Unity’s formal notice under Article 3 of the Library Agreement on
December 12, 2018, Unity and Ascentage subsequently entered into the Original
License Agreement pursuant to which Ascentage granted Unity (i) exclusive rights
to an Ascentage compound known as APG-1197 (also known as UBX-1965) as the
Licensed Compound, and (ii) certain additional rights to an Ascentage compound
known as BM-962 (also known as UBX-0601) as the Back-up Compound. The Parties
amended the Original License Agreement by means of a First Amendment dated
November 19, 2019 to conform Section 2.5 to the same section in the form of
Compound License Agreement (which is set forth as Exhibit 3.3.2(a) to the
Library Agreement) and reflect certain updates to the Licensed Patents set forth
on Schedule 1.15 to the Original License Agreement. The Parties amended the
Original License Agreement by means of Second Amendment dated January 8, 2020 to
reflect certain additional updates to the Licensed Patents set forth on Schedule
1.15 to the Original License Agreement.  

 

The Parties now wish to further amend the Original License Agreement to replace
the original Licensed Compound with the original Back-up Compound and to replace
the original Back-up Compound with the original Licensed Compound. As provided
under Section 3.3 of the Original License Agreement, following such replacement,
(i) the Back-up Compound shall be considered a “Substitute Licensed Compound”,
and (ii) Schedule 1.8 shall be updated to reflect the substitution of the
Substitution Licensed Compound.

 

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:

 

AGREEMENT

 

1.Definition of “Ascentage Manufacturing IP”.  The definition of  “Ascentage
Manufacturing IP” set forth in Section 1.4 shall be amended and restated to read
as follows:

 

--------------------------------------------------------------------------------

 

“Ascentage Manufacturing IP” means (a) Technology that is under the Control of
Ascentage or its Affiliates as of the Effective Date Covering the manufacture of
the Licensed Compound and/or the Back-up Compound  or intermediates thereof,
that is necessary and/or reasonably useful for the manufacture of the Licensed
Compound or the Back-up Compound, and (b) Technology Covering any inventions
described in clause (a).”

 

 

2.Substitution Licensed Compound.  Schedule 1.8 (“Designation Letter”) shall be
amended and restated in its entirety as set forth on Exhibit A hereto.  

 

3.Definition of “Licensed Patents”. The definition of “Licensed Patents” set
forth in Section 1.15 shall be amended and restated to read as follows:

 

“Licensed Patents means (i) the Patents set forth on Schedule 1.15 hereto, and
(ii) any additional Patents owned or Controlled by Ascentage or its Affiliates
during the Term, in each case to the extent Covering the development,
manufacture, use, sale, offering for sale, import, export or distribution of the
Licensed Compound or a Licensed Product, including any Patents (United States
and foreign patents and patent applications) Covering the process and
formulation of the Licensed Compound or a Licensed Product.”

 

4.Schedule 1.15 (“Licensed Patents”) shall be amended and restated in its
entirety as set forth on Exhibit B hereto.

 

5.Development Licenses.  Section 2.1.1(c) shall be amended and restated in its
entirety as follows:

 

“Additionally, and notwithstanding Section 3.1 of the Library Agreement,
Ascentage further agrees that Unity will be permitted to continue to pursue
formal preclinical development of the Back-Up Compound, including by conducting
GLP toxicity studies until the earlier of such time as (i) Unity designates the
Back-Up Compound as a Substitute Licensed Compound in accordance with Section
3.3. herein, (ii) Unity declares the Back-Up Compound to be a separate
Development Candidate, in which case the Parties shall complete and execute a
separate form of Compound License Agreement in accordance with Section 3.3.2 of
the Library Agreement prior to commencing a Phase I Clinical Trial, or (iii) the
Back-Up Compound is released pursuant to Section 3.5.3 of the Library
Agreement.”

6.Diligence Milestones.  The time period associated with the first milestone set
forth in the table in Section 3.2 (“Initial of GLP Toxicity Studies”) shall be
amended and restated to read as set forth below:    

 

Milestone

Time Period

1. [***]

Within [***] ([***]) [***] of the Effective Date

 

 

 

7.Notices. Section 15.6 shall be amended and restated in its entirety to read as
follows:  

 

“All notices, requests and other communications hereunder shall be in writing
and shall be sent to the address specified below, or at such other address a
party may specify in writing, and is deemed received when: (a) if personally
delivered, on the day of delivery; or (b) if sent by a commercial delivery
service

2

 

 

--------------------------------------------------------------------------------

 

such as Federal Express, DHL or United Parcel Service, in each case with
shipment tracking, on the day delivery is confirmed by the tracking service; or
(c) sent by e-mail, on the day the email is confirmed received by the receiving
party:

 

If to Unity:Unity Biotechnology, Inc.

285 East Grand Avenue

South San Francisco, CA 94080, USA

Attention: General Counsel

Email: legal@unitybiotechnology.com

 

If to Ascentage:

Ascentage Pharma Group Inc.
800 King Farm Boulevard
Rockville, MD 20850
Attention: SVP, General Counsel
Email:thomas.knapp@ascentagepharma.com”

 

8.Acknowledgments. The Parties agree that the terms and conditions set forth in
this Third Amendment shall be considered sufficient to (i) meet and satisfy all
notices, designation and requirements related to the substitution of a
Substitute Licensed Compound under the Library Agreement and Original License
Agreement including, without limitation, under Sections 3.3.2 and 3.3.3 of the
Library Agreement and Section 3.3 of the Original License Agreement, and (ii)
substitute APG-1197 (UBX-1967) as the substitute Back-up Compound.  

 

9.Miscellaneous. This Third Amendment shall inure to the benefit of and be
binding upon the parties and their respective heirs, successors, trustees,
transferees and assigns.  In the event of a conflict between the provisions of
this Third Amendment and the provisions of the Original License Agreement or the
Library Agreement, the provisions of this Third Amendment shall control.  This
Third Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their authorized representatives and delivered in duplicate
originals as of the Third Amendment Effective Date.

 

Ascentage Pharma Group CORP. LTD.

 

UNITY BIOTECHNOLOGY, INC.

By:

/s/ Dajun Yang, MD, PhD

 

By:

/s/ Anirvan Ghosh, Ph.D.

Name: Dajun Yang, MD, PhD

 

Name:  Anirvan Ghosh, Ph.D.

Title:  Chief Executive Officer

 

Title:  Chief Executive Officer

 

 

3

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

SCHEDULE 1.8

LICENSED COMPOUND & BACKUP COMPOUND

 

Omitted pursuant to Regulation S-K, Item 601(b)(10)

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

SCHEDULE 1.15

LICENSED PATENTS

(as may be amended from time to time)

Omitted pursuant to Regulation S-K, Item 601(b)(10)

 

 

 